    Case 1:19-cr-00129-TSE Document 115 Filed 11/15/19 Page 1 of 6 PageID# 719



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

    UNITED STATES OF AMERICA,

         v.

    MARLON EDGARDO HUEZO RIVERA,                        Case No. 1:19-CR-129 (TSE)

                        Defendant.


              DEFENDANT’S MEMORANDUM IN AID OF SENTENCING1

        In accordance with United States v. Booker, 543 U.S. 220 (2005), 18 U.S.C. § 3553, and

the United States Sentencing Guidelines (“Guidelines”), Mr. Marlon Edgardo Huezo Rivera (“Mr.

Rivera”), by and through undersigned counsel, respectfully submits this Memorandum to aid the

Court in determining an appropriate sentence in this case. In light of the unique circumstances of

this case and Mr. Rivera’s personal background, Mr. Rivera, through counsel, respectfully submits

that a total sentence of 36 months in custody will fulfill the Court’s sentencing obligations of

imposing a sentence that is not “greater than necessary” to comply with the statutory goals of

sentencing. See 18 U.S.C. § 3553(a).

        I.     LEGAL FRAMEWORK FOR DETERMINING AN APPROPRIATE
               SENTENCE

        Section 3553(a) requires the Court to impose a sentence that is “sufficient but not greater

than necessary” to satisfy the statutory goals of sentencing after making an “individualized

assessment based on the facts presented.” Gall v. United States, 552 U.S. 38, 49-50 (2007) (citing



1
 Mr. Rivera requests that this Court accept this Memorandum as both his brief regarding the 18
U.S.C. § 3553(a) factors as well as to any disputed sentencing factors that need resolution
according to United States Sentencing Guidelines § 6A1.2.
 Case 1:19-cr-00129-TSE Document 115 Filed 11/15/19 Page 2 of 6 PageID# 720



Rita v. United States, 551 U.S. 338 (2007)). First, the Court must begin its analysis by correctly

calculating the advisory sentencing guideline range. Then, in light of the other statutory sentencing

factors, the Court is free to impose a different sentence that is sufficient, but not greater than

necessary, to comply with the goals of sentencing. See Rita, 551 U.S. at 350-51. To do this, the

Court is directed to consider specific factors set out in 18 U.S.C. § 3553(a). These factors include

the nature and circumstances of the offense, the defendant’s characteristics, the kinds of sentences

available, the sentence called for under the guidelines, and the need to avoid unwarranted disparity

among similar defendants. Id.

       II.     MR. RIVERA’S PERSONAL BACKGROUND

       Mr. Rivera came to this country as a young man. He was fleeing from gang activity in his

native country of El Salvador. The gang wanted him to sell drugs and participate in other illegal

activities. He fled to American thinking he could do better. He entered the country with his sister

when he was 14 years old, and they moved in with their mother in Falls Church, Virginia. While

living in Northern Virginia, Mr. Rivera went to school and worked. He is close with his sisters and

his mother and was a model employee. Unfortunately, Mr. Rivera did not escape the gangs when

he came to the United States. His neighborhood and his friends were involved with MS-13. He

was unable to escape their orbit, and his actions have now brought him before the court.

       Mr. Rivera has not been idle while he has been incarcerated. He has been taking advantage

of the classes the jail has offered and is set to graduate from an English as Second Language class

on Wednesday.

       III.    THE UNIQUE NATURE AND CIRCUMSTANCES OF THE OFFENSE

       As part of Mr. Rivera’s guilty plea, a detailed Statement of Facts was entered in this case.

Mr. Rivera does not dispute the facts contained in that narrative and takes full responsibility for




                                                 2
 Case 1:19-cr-00129-TSE Document 115 Filed 11/15/19 Page 3 of 6 PageID# 721



his actions. An examination of the totality of the circumstances is needed to address the appropriate

sentence in this matter. Mr. Rivera participated in the bearing of F.C.H., but he did not instigate it.

Rather, he was part of the group that did this on behalf of MS-13. Mr. Rivera’s conduct in this

matter is not appreciably different than his two co-defendants, who received sentences from this

Court of 36 and 37 months. As the Pre-Sentence report (“PSR”) indicates, Mr. Rivera participated

in this offense at the direction of others who had leadership roles MS-13. It was Mr. Ochoa del

Cid that decided F.C.H was a snitch that needed to be punished. It was MS-13, through the person

of Mr. Ochoa del Cid, that decided that F.C.H. would be beaten, and by whom and why. Mr. Rivera

did what he did to be helpful to the gang, but he was not the primary instigator. Rather, he was

young man, desperate for the approval of the higher ranking members.

        Following the lead of known gang-members and attempting to curry favor and advance

oneself in a gang, is undoubtedly behavior in which Mr. Rivera should not have engaged. But Mr.

Rivera is a young man, and young men often make ill-advised decisions. In the context of where

he grew up and where he lived, Mr. Rivera submitted to his worst instincts. Mr. Rivera’s criminal

history should be taken into account when looking at the nature of this offense. Mr. Rivera has no

violent prior convictions on his record. The two arrests for any substantive charges that are on Mr.

Rivera’s record are 1) the arrest by Fairfax authorities for the conduct underlying this case, and 2)

an altercation at the Fairfax detention center; those charges were dropped. The offense in this case

does not represent a repeated pattern of conduct; it represents an individual who is not beyond

redemption and who can learn the error of their ways.

       IV.     THE GUIDELINES ARE PROPERLY CALCULATED IN THIS CASE

       Mr. Rivera does not take any issue with the calculations of the guidelines in this case as

stated in the PSR. Mr. Rivera does, however, wish to object to the Court considering certain matters

contained in the PSR. In Paragraph 81, the PSR states that Mr. Rivera has obtained the rank of


                                                  3
 Case 1:19-cr-00129-TSE Document 115 Filed 11/15/19 Page 4 of 6 PageID# 722



“Chequeo,” and that said rank requires a person to have murdered someone. The PSR seems to be

stating that Mr. Rivera must have committed the murder for which there is an arrest warrant

outstanding in Prince William County, Virginia. First, there is no allegation that the alleged murder

is relevant to the matter currently before the Court. Second, even if the alleged conduct in Prince

William County was in some way related, there are no facts presented to this Court from which a

determination can be made that Mr. Rivera committed that murder. The probable cause that

underlies an indictment in an unrelated matter is not enough to give him a harsher sentence in this

matter, especially when Prince William County has not yet brought Mr. Rivera to trial and is fully

capable of imposing punishment, should Mr. Rivera be convicted.

       V. OTHER MATTERS

       Mr. Rivera also respectfully asks this Court to make two recommendations in its final

determination of sentence. The first request is that the Court recommend that Mr. Rivera serve his

prison sentence at the low-security facility at FCI Petersburg in Hopewell, Virginia. The second

request is that this Court recommend that the Bureau of Prisons give Mr. Rivera credit for some

of the time he has been in custody prior to arriving in federal court. Mr. Rivera was taken into

custody on November 9, 2018. The Commonwealth of Virginia dropped the charges against Mr.

Rivera on February 11, 2019. Mr. Rivera was then transferred to Prince William County, but when

Prince William County dropped the charges against him, he was then transferred to federal

custody. The conduct underlying Mr. Rivera’s original arrest is the same as the conduct for which

he has pleaded guilty to in this Court. Because Mr. Rivera was being held for conduct on which

he is currently being sentenced beginning on November 9, 2018 and lasting through February 11,

2019, Mr. Rivera submits that giving him credit for that time would be in the interests of justice.

This Court has the discretion to recommend, though not to order, that the Bureau of Prisons take




                                                 4
 Case 1:19-cr-00129-TSE Document 115 Filed 11/15/19 Page 5 of 6 PageID# 723



that time into consideration when calculating the time Mr. Rivera has already served. See Rash v.

Stansberry, 2009 WL 632606 at *3 (E.D. Va. Mar. 11, 2009). None of the time Mr. Rivera spent

in custody prior to the federal detainer being issued was credited against any other sentence and

Mr. Rivera submits the time he has served should be credited.

       VI.     CONCLUSION

       Mr. Rivera, through counsel, respectfully submits that a sentence of 36 months will fulfill

the Court’s obligation to impose a sentence that is not “greater than necessary” to comply with the

statutory goals of sentencing.




                                                     Respectfully submitted,

                                                            /s/ Jesse Winograd
                                                     Jesse Winograd
                                                     (Va. Bar No. 79778)
                                                     jwinograd@gowensilva.com
                                                     Gowen Silva & Winograd PLLC
                                                     513 Capitol Court N.E. Suite 100
                                                     Washington, D.C. 20002
                                                     Phone: (202) 380-9355
                                                     Fax: (202) 499-1370




                                                5
 Case 1:19-cr-00129-TSE Document 115 Filed 11/15/19 Page 6 of 6 PageID# 724



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of November 2019, I electronically filed a copy of the

foregoing Memorandum with the Clerk of the Court using the CM/ECF system, which will send a

notification of such filing (NEF) to all counsel of record:




                                                             /s/ Jesse Winograd
                                                      Jesse Winograd
                                                      (Va. Bar No. 79778)




                                                 6
